Title: To Thomas Jefferson from William H. Cabell, 28 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond Oct: 28. 1807
                        
                        I had the pleasure, last Evening, to receive your favor of the 25th. I received at the same time a letter
                            from Capt: Reade of the 24th which states that the British Vessels still continued without the Capes—
                        It was reported to me by Major Newton before he left Norfolk, that some of the men in Capt: Nestells company
                            of Artillery at Fort Norfolk, were anxious to be discharged, and that they might be discharged without any inconvenience
                            to the public service, as the company was really larger than was necessary to be kept at that station—I have therefore
                            given instructions for the discharge of such of them as were thus seemed unnecessary—I have received no intimation that
                            the balance wish to be relieved by a new company; but, as their time of service has actually expired, or is near expiring,
                            I will thank you to inform me what course I shall pursue, should they insist on the priviledge of being relieved—I hope
                            & believe such a demand will not be made; and I am indeed sorry to perplex you with such enquiries, at a time, when I
                            know all your attention is required by matters of much more importance. 
                  I have the honor to be with the highest respect
                            Sir yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    